internal_revenue_service department of the treasury index number dollar_figure number release date washington dc person to contact telephone number refer reply to cc dom p si 4-plr-118248-99 date date legend decedent clat trustee stock court state date date date date date date date date date date child child child grandchild grandchild grandchild grandchild grandchild grandchild grandchild grandchild grandchild plr-118248-99 grandchild grandchild grandchild grandchild grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild plr-118248-99 great-grandchild great-great-grandchild great-great-grandchild great-great-grandchild dear this is in response to your letter dated date in which you requested rulings concerning the federal gift estate and generation-skipping_transfer_tax consequences of a judgment and order entered by a court in a proceeding for the construction of the provisions of decedent’s will decedent executed his will on date and died on date prior to date decedent’s will was probated on date it is represented that there have been no actual or constructive additions to trust after date item vi of decedent’s will provides that the residue of the estate both real and personal of every kind and character and wherever situated excluding any property over which decedent had a power_of_appointment is to be held in a charitable_lead_annuity_trust clat item vi a of decedent’s will provides that during each of the first sixteen years of clat trustee is to distribute an annuity amount equal to ten percent of the initial net fair_market_value of the assets constituting clat to eleven charitable beneficiaries all of which must be organizations which are described in sec_170 sec_501 and sec_2055 of the internal_revenue_code and which are not described in sec_508 or sec_4948 of the code item vi g of decedent’s will provides that on the charitable termination_date defined as the date of satisfaction of the charitable obligation imposed by item vi a trustee is to separate designate divide and distribute the entire remaining clat property in accordance with the provisions of items vii viii and ix item viii of decedent’s will provides that on the charitable termination_date trustee is to distribute stock or other_property of equivalent value if it should have become necessary to sell stock before the charitable termination_date to a separate trust for and in the name of each great-grandchild of decedent who was in life at the time of decedent’s death and in the name of each great-grandchild of decedent who has predeceased decedent leaving lineal_descendants surviving and then living together with an amount in cash marketable_securities or other assets which will be equal to all dividends_paid on stock calculated individually from the date of birth of each great-grandchild in whose name a gift is made until the date of decedent’s death great-grandchild great-grandchild and great-grandchild for whom decedent previously made provision by an inter_vivos transfer in trust are specifically excluded from this class item viii a of decedent’s will provides that trustee is to pay the net_income of each trust to the great-grandchild who is the beneficiary of such trust so long as the great-grandchild shall be in life item viii a of decedent’s will provides that if any great-grandchild predeceases decedent leaving lineal_descendants surviving or if any great-grandchild dies during the term of the charitable_trust or his or her trust leaving lineal_descendants surviving trustee is to plr-118248-99 distribute all of the net_income exclusive of capital_gains in equal shares to the surviving lineal_descendants of the great-grandchild provided however the lineal_descendants surviving and then living of any then deceased child of a great-grandchild are to take per stirpes and not per capita the share of net_income which the deceased child of the great-grandchild would have taken had he or she been then living item viii a of decedent’s will provides that if any great-grandchild of decedent dies during the term of the charitable_trust or his or her trust leaving no lineal_descendants surviving trustee is to distribute all of the net_income exclusive of any capital_gains in equal shares to the siblings of the great-grandchild which siblings being great-grandchildren of decedent who were in life at the time of decedent’s death surviving provided however the lineal_descendants surviving of any then deceased sibling of a great-grandchild are to take per stirpes and not per capita the share of net_income which the deceased sibling of the great- grandchild would have taken had he or she been then living item viii b of decedent’s will provides that the time of final distribution of each trust is defined to be the time after the death of all of the siblings of the great-grandchild in whose name a_trust was created which siblings being great-grandchildren of decedent who were in life at the time of decedent’s death when there is no living child of a great-grandchild under the age of twenty-one years provided however if not sooner terminated each trust is to terminate at the time when twenty-one years have elapsed after the death of the last surviving sibling of a great- grandchild who was in life at the time of decedent’s death item viii c of decedent’s will provides that at the time of final distribution of each trust trustee is to divide each trust into as many equal parts or shares as there are then living children of the great-grandchild and children of the great-grandchild who have prior to this time died and have lineal_descendants surviving and then living trustee is to distribute the trust corpus as follows one equal part or share in fee simple to each then living child of the great-grandchild one equal part or share in fee simple to the lineal_descendants surviving and then living of each then deceased child of the great-grandchild and lineal_descendants of each then deceased child to take the part or share per stirpes and not per capita item viii c of decedent’s will provides that if at the time of final distribution of each trust no lineal descendant of the great-grandchild in whose name the trust was created is then living trustee is to a divide the trust into as many equal parts or shares as there are then living siblings if any of the great-grandchild which siblings being great-grandchildren of decedent who were in life at the time of decedent’s death and such siblings of the great- grandchild who have prior to such time died and have lineal_descendants surviving and then living and distribute i one equal part or share in fee simple to each then living sibling if any of the great-grandchild ii one equal part or share in fee simple to the lineal_descendants surviving and then living of each then deceased sibling of the great-grandchild and lineal_descendants of each then deceased sibling to take the part or share per stirpes and not per capita item viii c b of decedent’s will provides that if no sibling and no lineal descendant of any sibling of the great-grandchild is then living but decedent’s grandchild who is the parent of the great-grandchild is then living trustee is to distribute in fee simple to the then living plr-118248-99 grandchild item viii c c d e and f of decedent’s will provide alternative distribution provisions if the grandchild of decedent who is the parent of the great-grandchild is not then living great-grandchildren to all of whom are now living were born prior to the date of decedent’s death under item viii of decedent’s will great-grandchild great-grandchild and great-grandchild are specifically excluded from the class of great-grandchildren of decedent thus the class includes only eleven prior-born great-grandchildren great- grandchildren to in addition four great-grandchildren of decedent great-grandchildren to were in gestation on the date of decedent’s death and were born after the date of decedent’s death great-grandchild was born on date which wa sec_46 days after decedent’s death and died on date leaving no descendants great-grandchild was born on date which was days after decedent’s death and is now living great-grandchild was born on date which wa sec_164 days after decedent’s death and is now living great-grandchild was born on date which wa sec_176 days after decedent’s death and died on date leaving no descendants trustee filed a petition for construction direction and declaratory_judgment in court concerning the following questions whether the class of great-grandchildren of decedent who were in life at the time of his death for purposes of item viii of decedent’s will includes a only great-grandchildren to who were born prior to the date of decedent’s death and who are not specifically excluded from the class b great-grandchildren to as well as great-grandchildren to who were in gestation at the time of decedent’s death and were born after the date of decedent’s death or c great-grandchildren to and some but not all of great- grandchildren to who were in gestation at the time of decedent’s death and were born after the date of decedent’s death when is trustee pursuant to items viii b and viii c of decedent’s will to make the division and distribution of each of the separate trusts created for and in the name of each great-grandchild of decedent who was in life at the time of decedent’s death in this regard item viii b of decedent’s will may be interpreted to mean that a_trust for a great-grandchild of decedent and who has no living child under the age of is to terminate on the later of the charitable termination_date as defined above or the death of the survivor of such great- grandchild’s siblings who were in life at the time of decedent’s death even if such date occurs before the death of the great-grandchild on the other hand items viii a and a in particular indicate that each trust created for and in the name of each great-grandchild of decedent who was in life at the time of decedent’s death is not to terminate before the later of the death of the great-grandchild or the death of the survivor of the great-grandchild’s siblings who were in life at the time of decedent’s death on date court entered a provisional final order in the order court determined as a matter of fact that great-grandchildren to18 were in gestation at the time of decedent’s death further court construed decedent’s will to mean that the class of great-grandchildren of decedent who were in life at the time of decedent’s death consists of great-grandchildren to finally under the order pursuant to item viii b of decedent’s will each trust created for and in the name of each great-grandchild of decedent in life at the time of decedent’s death is to terminate only after the death of the great-grandchild and otherwise in plr-118248-99 accordance with item viii of decedent’s will trustee of trust has requested the following rulings the implementation of court order and the resulting distributions from clat will not cause clat or any trust created under item viii of decedent’s will to lose its exempt status for purposes of the generation-skipping_transfer_tax under b a of the tax_reform_act_of_1986 the implementation of court order and the resulting distributions from clat will not cause children to grandchildren to great-grandchildren to or great-great- grandchildren to to be deemed to have made a generation-skipping_transfer or to be subject_to generation-skipping_transfer taxes under chapter of subtitle b the implementation of court order and the resulting distributions from clat will not cause children to grandchildren to great-grandchildren to or great-great- grandchildren to to be deemed to have made a gift or to be subject_to gift_taxes under chapter of subtitle b the implementation of court order and the resulting distributions from clat will not cause any property owned by clat or any trust created under item viii of decedent’s will to be included in the gross_estate of children to grandchildren to great-grandchildren to or great-great-grandchildren to under chapter except to the extent that the property of the trusts is distributable upon termination according to the trust terms to such individual or to his or her estate ruling_request sec_1 and sec_2601 imposes a tax on each generation-skipping_transfer sec_2611 defines a generation-skipping_transfer to mean a taxable_distribution a taxable_termination or a direct_skip under a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation- skipping transfer_tax regulations the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax_reform_act_of_1986 and sec_26_2601-1 the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor possessed a power that would have caused the trust to be included in the settlor’s gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter in addition modifications that change the quality value or timing of any beneficial interests rights or expectancies originally provided for under the terms of a_trust instrument will cause a_trust that is otherwise exempt from chapter to lose its exempt status plr-118248-99 in the present case clat and the trusts created under item viii of decedent’s will were irrevocable on date and it is represented that there have been no actual or constructive additions to the trusts after date in 387_us_456 the united_states supreme court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court under state law the testator’s intention is to be sought for by looking to the whole will and not to detached parts of it see cook v weaver ga sproull v graves ga in addition under state law for purposes of construing a bequest under a will a child en ventre sa mere is regarded as a child in life if the child is afterwards born alive and capable of living medlock v brown ga chandler v chandler ga downing v bain ga groce v rittenberry ga morrow v scott ga in this case the court order interpreting the decedent’s will is consistent with applicable state law as interpreted by the highest court of the state accordingly the court order is neither a modification nor reformation of any of the provisions of decedent’s will the court order thus does not alter the intended quality value or timing of any beneficial interests rights or expectancies provided for under the terms of decedent’s will the court order does not confer any powers or beneficial interests upon any of the beneficiaries that were not conferred by decedent accordingly the implementation of the court order and the resulting distributions will not cause clat or the trusts created under item viii of decedent’s will to lose exempt status for generation-skipping tax purposes and will not cause children to grandchildren to great-grandchildren to or great-great-grandchildren to to be deemed to have made a generation-skipping_transfer or to be subject_to generation-skipping tax under chapter of subtitle b ruling_request sec_2501 imposes a gift_tax on the transfer or property by gift sec_2511 provides that the gift_tax imposed by sec_2501 is to apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible as discussed above the court order interpreting the decedent’s will is consistent with applicable state law accordingly the implementation of the court order and the resulting distributions will not cause children to grandchildren to great-grandchildren to or great-great-grandchildren to to be deemed to have made a gift or to be subject_to gift_taxes under chapter of subtitle b ruling_request plr-118248-99 sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time his death under sec_2036 sec_2037 and sec_2038 the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained certain lifetime interests certain reversionary interests or certain rights to alter the beneficial_enjoyment thereof as discussed above the court order interpreting the decedent’s will is consistent with applicable state law accordingly the implementation of the court order and the resulting distributions will not cause any property owned by clat or the trusts created under item viii to be included in the gross_estate of children to grandchildren to great-grandchildren to or great-great-grandchildren to under sec_2036 sec_2037 or sec_2038 except to the extent the property of the trusts is distributable upon their termination according to the trust terms to such individual or his or her estate the rulings contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code these rulings are directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to trustee sincerely yours by george l masnik chief branch enclosure copy for sec_6110 purposes cc
